Title: To James Madison from John Taylor, 25 September 1793
From: Taylor, John
To: Madison, James


Dr. SirBowling Green Sepr. 25. 1793
Yours of the 20th. is this instant handed to me.
Had you been present, & wielding the pencil of a Hogarth, you might have depicted a lively sensation of human nature, on having the approbation it relates, announced to it.
The approbation of the good, is only inferior to a consciousness of having served mankind, in the pleasurable emotions it excites.
The emendation of the paper, is not only permited, but highly approved of, by me.
But I observe that Freneau is publishing extracts from it. This is both unwise and indelicate. Unwise, as mutilated anticipations, will weaken its effect, if it should appear in a pamphlet. Indelicate, as in that event, the performance will exhibit the ludicrous aspect, of a compilation from his news papers.
Instantly on the receipt of yours from Albermarle, notifications were dispersed, and in five days; resolutions were formed by a very numerous meeting. They are in some papers, and will appear in others. I hope you will approve of them. I wish they may differ enough from those of Stt., to avoid a suspicion of their being coined in the same mint. I was obliged to come forward in a speechification. But, as I thought best, the chairman fathered & conducted, the whole business. Be happy.
J. T.
